August 25, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostaseski (U.S. Patent No. US 7,278,900 B1).

    PNG
    media_image1.png
    214
    306
    media_image1.png
    Greyscale

	As for claim 1, Ostaseski teaches a clip 30 for securing a cushion to a piece of furniture, the clip comprising:
a middle portion 11A;
first end portion 12A extending transverse from the middle portion 11A; and
a second end portion 13A extending transvers from the middle portion 11A, wherein the middle portion is longer than each of the first end portion 12A or the second end portion 13A.
As for claim 2, Ostaseski teaches that each of the first end portion and the second end portion include a first arm 14A, 16A and a second arm 15A,17A extending in a direction away from each other.
As for claim 3, Ostaseski teaches that a longitudinal length of the middle portion is longer than a length of either the first end portion or the second end portion.
As for claim 4, Ostaseski teaches that the first arm and the second arm of each of the first end portion and the second end portion are tapered inwardly.
As for claim 5, Ostaseski teaches that a spacing between the first end portion and the second end portion at an end distal from the middle portion is between about 80% and 95% of a base length between the first end portion and the second end portion at the middle portion.
As for claim 7, Ostaseski teaches that the middle portion, the first end portion and the second end portion are disposed within a common plane.
As for claim 8, Ostaseski teaches that a thickness of the middle portion, first end portion and second end portion are the same, wherein the thickness is in a direction transverse to longitudinal length of the middle portion.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ostaseski (U.S. Patent No. US 7,278,900 B1) in view of Millward (U.S. Patent No. 11,311,081 B2).
Ostaseski does not teach that the middle portion, first end portion and the second end portion are a single molded item.  

    PNG
    media_image2.png
    172
    278
    media_image2.png
    Greyscale

However, MIllward teaches a similar clip that has a middle portion, first end portion and the second end portion that are a single molded item.  It would have been obvious and well within the level of ordinary skill in the art to make the clip, as taught by Ostaseski, so that the middle portion, first end portion and the second end portion are a single molded item, as taught by Millward, since injection molding advantages center around great precision and high repeatability, combined with speed, a low cost per part and a huge choice of materials that can be used to make the clip.  Making the clip as a molded item is recommended since injection molding can handle the complex parts of the clip  and  provide uniformity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ostaseski (U.S. Patent No. US 7,278,900 B1) in view of Lacy et al (U.S. Patent Application No.  2020/0268091 A1).
Ostaseski  teaches the structure substantially as claimed but does not teach that at least one edge of the middle portion, first end portion and second end portion are chamfered.  However, Lacy et al teach the concept of chamfering edges of a clip to be old. It would have been obvious and well within the l eel of ordinary skill in the art to modify the clip, as taught by Ostaseski, to have chamfered edges, as taught by Lacy et al, since chamfering the edges  or eliminates sharp corners and minimizes potential damage to other objects such as the cushion assembly or fabric of any seat coverings on which the clip is used.

Claims 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  McDonald (U.S.  Patent Application Publicaion No. 2011/0272982 A1) in view of 
Ostaseski (U.S. Patent No. US 7,278,900 B1).

    PNG
    media_image3.png
    214
    120
    media_image3.png
    Greyscale

McDonald teaches the structure substantially as claimed including a cushion assembly 10 for a furniture item, the cushion assembly comprising:  a cushion including at least one securement portion; wherein the at least one securement portion comprises a loop 13 attached to a portion of the cushion but does not teach a clip engageable to the at least one securement portion of the cushion for holding the cushion to a portion of the furniture item.  However, Ostaseski teaches teach a clip engageable to the at least one securement portion of the cushion for holding the cushion to a portion of the furniture item, the clip comprising:
a middle portion 11A;
first end portion 12A extending transverse from the middle portion 11A; and
a second end portion 13A extending transvers from the middle portion 11A, wherein the middle portion is longer than each of the first end portion 12A or the second end portion 13A; the clip capable of being engageable to the loop to hold the loop to a portion of the furniture item.
As for claim 12, Ostaseski teaches that each of the first end portion and the second end portion include a first arm 14A, 16A and a second arm 15A,17A extending in a direction away from each other.
As for claim 13, Ostaseski teaches that a longitudinal length of the middle portion is longer than a length of either the first end portion or the second end portion.
As for claim 14, Ostaseski teaches that the first arm and the second arm of each of the first end portion and the second end portion are tapered inwardly.
As for claim 15, Ostaseski teaches that a spacing between the first end portion and the second end portion at an end distal from the middle portion is between about 80% and 95% of a base length between the first end portion and the second end portion at the middle portion.
As for claim 17, Ostaseski teaches that a thickness of the middle portion, first end portion and second end portion are the same, wherein the thickness is in a direction transverse to longitudinal length of the middle portion.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald (U.S.  Patent Application Publicaion No. 2011/0272982 A1) in view of  Ostaseski (U.S. Patent No. US 7,278,900 B1), as applied to claim 10 above, and further in view of Millward (U.S. Patent No. 11,311,081 B2).
Ostaseski does not teach that the middle portion, first end portion and the second end portion are a single molded item.  However, MIllward teaches a similar clip that has a middle portion, first end portion and the second end portion that are a single molded item.  It would have been obvious and well within the level of ordinary skill in the art to make the clip, as taught by Ostaseski, so that the middle portion, first end portion and the second end portion are a single molded item, as taught by Millward, since injection molding advantages center around great precision and high repeatability, combined with speed, a low cost per part and a huge choice of materials that can be used to make the clip.  Making the clip as a molded item is recommended since injection molding can handle the complex parts of the clip  and  provide uniformity.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  McDonald (U.S.  Patent Application Publicaion No. 2011/0272982 A1) in view of 
Ostaseski (U.S. Patent No. US 7,278,900 B1).
McDonald in view of Ostaseski teaches an obvious use of the structures as claimed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636